UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6911



ANTONIO MOSLEY,

                                             Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; J. J. CLARK,
Superintendent, Southern Correctional Institu-
tion,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
North Carolina, at Durham. James A. Beaty, Jr., District Judge.
(CA-99-63-1)


Submitted:   January 13, 2000             Decided:   January 19, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Mosley, Appellant Pro Se.   Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio Mosley seeks to appeal the district court’s order dis-

missing as untimely his motion filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See Mosley v. Attorney Gen., No. CA-99-63-1

(M.D.N.C. June 18, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2